              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,          )
THE LEAGUE OF WOMEN VOTERS         )
OF NORTH CAROLINA,                 )
DONNA PERMAR, JOHN P. CLARK,       )
MARGARET B. CATES,                 )
LELIA BENTLEY, REGINA WHITNEY      )
EDWARDS, ROBERT K. PRIDDY II,      )
SUSAN SCHAFFER, and                )
WALTER HUTCHINS,                   )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV457
                                   )
THE NORTH CAROLINA STATE           )
BOARD OF ELECTIONS,                )
DAMON CIRCOSTA, in his             )
official capacity as CHAIR         )
OF THE STATE BOARD OF              )
ELECTIONS, STELLA ANDERSON,        )
in her official capacity as        )
SECRETARY OF THE STATE             )
BOARD OF ELECTIONS,                )
KEN RAYMOND, in his official       )
capacity as MEMBER OF THE          )
STATE BOARD OF ELECTIONS,          )
JEFF CARMON III, in his            )
official capacity as MEMBER        )
OF THE STATE BOARD OF              )
ELECTIONS, DAVID C. BLACK,         )
in his official capacity as        )
MEMBER OF THE STATE BOARD          )
OF ELECTIONS, KAREN BRINSON        )
BELL, in her official              )
capacity as EXECUTIVE              )
DIRECTOR OF THE STATE BOARD        )
OF ELECTIONS, THE NORTH            )
CAROLINA DEPARTMENT OF             )




   Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 1 of 6
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                Defendants.         )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
      Defendant-Intervenors.        )


                                 ORDER

    Three motions are pending before this court, including two

motions to dismiss and a motion to file a Third Amended

Complaint. The Motion to Dismiss Plaintiffs’ Second Amended

Complaint, (Doc. 71), filed by Legislative Defendants, and the

Motion to Dismiss, (Doc. 118), filed by State Defendants relate

to the Second Amended Complaint, (Doc. 30), which was then

pending. After the motions to dismiss, (Docs. 71, 118), were

                                 - 2 -




    Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 2 of 6
filed, Plaintiffs moved for leave to file a Third Amended

Complaint, (Doc. 120). As will be explained hereafter, this

court will grant the motion to amend the complaint, (Doc. 120),

and deny the motions to dismiss as moot in light of the Third

Amended Complaint. However, before an answer or further

responses to the Third Amended Complaint are filed, this court

will require Plaintiffs to address whether this case is ripe or

whether it has become moot.

    Plaintiffs have moved for leave to file a Third Amended

Complaint. (Doc. 120). After careful review, this court finds

the motion to amend should be allowed. Under the federal rules,

leave to amend should be “freely give[n] . . . when justice so

requires.” Fed. R. Civ. P. 15(a)(2). This court will not deny a

request to amend a pleading unless “the amendment would be

prejudicial to the opposing party, there has been bad faith on

the part of the moving party, or the amendment would be futile.”

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509–10 (4th Cir.

1986) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)); see

also Ostrzenski v. Seigel, 177 F.3d 245, 252–53 (4th Cir. 1999)

(“The federal rule policy of deciding cases on the basis of the

substantive rights involved rather than on technicalities

requires that plaintiff be given every opportunity to cure a

formal defect in his pleading.”) (quoting 5A Charles Allen

                                 - 3 -




    Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 3 of 6
Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1357, at 360–67 (2d ed. 1990)). In this case, while there have

been extensive pretrial proceedings, the case has yet to proceed

through normal discovery and trial. This court does not find

that prejudice, bad faith, or futility merit denying the motion

to amend, (Doc. 120), at this stage of the proceedings.

    Also before the court is a Motion to Dismiss Plaintiffs’

Second Amended Complaint, (Doc. 71), filed by Legislative

Defendants, and a Motion to Dismiss, (Doc. 118), filed by State

Defendants. Both motions to dismiss are directed to the Second

Amended Complaint. Plaintiffs’ motion to amend, (Doc. 120), will

be granted by this order and, as a result, Plaintiffs shall file

the Third Amended Complaint. Because the Third Amended Complaint

will be the operative pleading, the Second Amended Complaint,

(Doc. 30), will be of no legal effect and the motions to

dismiss, (Docs. 71, 118) will be moot and will therefore be

denied. See Young v. City of Mount Rainer, 238 F.3d 567, 572

(4th Cir. 2001). Consequently, this court will deny the motions

to dismiss without prejudice to Defendants filing a new motion

after the Third Amended Complaint is filed. If the Third Amended

Complaint does not contain significant substantive changes from

the Second Amended Complaint, Legislative Defendants and State



                                 - 4 -




    Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 4 of 6
Defendants will be permitted to refile those briefs if

appropriate.

    However, before Defendants are required to respond to the

Third Amended Complaint, this court will stay the deadlines for

filing an answer or other response to the Third Amended

Complaint. In addition to the filing of a Third Amended

Complaint, Plaintiffs are directed to file a brief within 14

days of this order explaining whether this action is moot or not

ripe. This court is considering specifically whether this action

is either moot as to the November 2020 election or not ripe as

to any future election. Circumstances as to COVID-19 are

different now from November 2020 and those circumstances will

continue to change. Plaintiffs’ brief shall address the question

of whether this action is now moot as to the November 2020

election or not ripe as to any future election. If Plaintiffs

agree this action is now moot or not ripe, Plaintiffs shall

explain their position as to how, if at all, this action should

proceed. Plaintiffs shall have 14 days from the date of this

order to file their brief. Legislative Defendants and State

Defendants may file a response within 14 days of Plaintiffs’

response. No reply will be permitted.




                                 - 5 -




    Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 5 of 6
    IT IS THEREFORE ORDERED that Plaintiffs’ motion to amend,

(Doc. 120), is GRANTED and that Plaintiffs shall file the Third

Amended Complaint within ten (10) of the entry of this order.

    IT IS FURTHER ORDERED that the Legislative Defendants’

Motion to Dismiss Plaintiffs’ Second Amended Complaint, (Doc.

71), and State Defendants’ Motion to Dismiss, (Doc. 118) are

DENIED WITHOUT PREJUDICE as MOOT.

    IT IS FURTHER ORDERED that the deadlines for Legislative

Defendants and State Defendants filing of an answer or other

response to the Third Amended Complaint are STAYED until a

further order of this court is entered.

    IT IS FURTHER ORDERED that Plaintiffs shall file a brief

within 14 days from the date of this order addressing the issues

described herein. Legislative Defendants and State Defendants

shall file a response, if any, within 14 days of the filing of

Plaintiffs’ brief.

    This the 8th day of March, 2021.




                                 __________________________________
                                    United States District Judge




                                 - 6 -




    Case 1:20-cv-00457-WO-JLW Document 190 Filed 03/08/21 Page 6 of 6
